DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending. Claims 12, 15, and 17-20 have been amend and claims 13-14 cancelled as per Applicant’s amendment filed 11 April 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua M. Povsner (REG# 42086) on 11 April 2022.

The application has been amended as follows: 
17. (Currently Amended) A storage system, comprising: a host configured to output 'm' Logical Block Address (LBA) values; and a storage device, wherein the storage device includes: 4an interface configured to communicate with the host and receive the m LBA values, a buffer memory configured to temporarily store the m LBA values, a nonvolatile memory device configured to store data corresponding to the m LBA values, and an LBA predictor configured to predict an (m+k)th LBA value using a neural network model in response to first identifier (ID)-specific LBA related information associated with a first stream ID and second ID-specific LBA related information associated with a second stream ID input to the neural network as a feature, wherein the neural network model is configured to receive the first ID-specific LBA related information as a first feature used to predict the (m+k) th LBA value, receive the second ID-specific LBA related information as a second feature used to predict an (n+l) th LBA value, assign the first stream ID to an LBA value greater than an mth LBA value and less than or equal to the (m+k) th LBA value, and assign the second stream ID to an LBA value greater than an n th LBA value and less than or equal to the (n+l) th LBA value.

Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a storage device, storage system, and operating method for a storage system but fails to teach the combination including the limitations of:
(Claim(s) 1) “an LBA predictor including a neural network model and configured to predict an (m+k)th LBA value based on the first ID-specific LBA related information and predict an (n+l)th LBA value based on the second ID-specific LBA related information, where n, m, k and l are natural numbers, wherein the neural network model is configured to receive the first ID-specific LBA related information as a first feature used to predict the (m+k)th LBA value, receive the second ID-specific LBA related information as a second feature used to predict the (n+l)th LBA value, assign the first stream ID to an LBA value greater than an mth LBA value and less than or equal to the (m+k)th LBA value, and assign the second stream ID to an LBA value greater than an nth LBA value and less than or equal to the (n+l)th LBA value”
(Claim(s) 12) “wherein the at least one feature includes a first feature and a second feature, wherein the LBA predictor is further configured to bundle the first feature and the second feature in a feature pool stored in the buffer memory, and wherein the LBA predictor is further configured to weight the first feature using a first weight to generate a first weighted feature, weight the second feature using a second weight to generate a second weighted feature, and sum the first weighted feature and the second weighted feature to generate a summation result”
Claims 17 and 19 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-11, 15-16, 18, and 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. 
The prior art made of record, Tsalmon (US 20180074700 A1) and Purkayastha (US 20190129834 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 11 April 2022 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132